                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-00241-KDB
 MARLENE RENEE PEARSON,

                 Plaintiff,

    v.                                                         ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


         Upon stipulation of the parties, it is hereby ORDERED that Defendant will pay Plaintiff

$1,600.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, Christopher S. Stepp, and

mailed to his office at 112 South Main Street, Hendersonville, North Carolina 28792, in

accordance with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees

under the Equal Access to Justice Act.

         IT IS FURTHER ORDERED that Plaintiff shall be paid $421.00 in costs from the

Judgment Fund by the U.S. Department of Treasury pursuant to 28 U.S.C. § 2412(a)(1).

         SO ORDERED.




                                 Signed: May 14, 2020




           Case 1:19-cv-00241-KDB Document 15 Filed 05/14/20 Page 1 of 1
